DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, claims 1-19 in the reply filed on March 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Currently claims 1-25 are pending in this application, with claims 20-25 withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 recites “a wearable heart rate monitoring device.”  The body of the claim, however, includes both a “sensor operable to collect sensor data” and “a housing configured to engage a body feature or surface of a user in a manner that allows for heart rate detection”.   It is unclear whether the sensor data is the same data that is used to determine heart rate detection, or is other data.  It is suggested to amend the claim to make it clear whether one or two types of data are collected.
Claim 1, lines 5-6 recite the phrase “a housing configured to engage a body feature or surface of a user in a manner that allows for heart rate detection.” It is unclear if the housing itself performs the heart rate detection, if the sensor is located on the housing and the sensor does the heart rate detection, or some other configuration.  It is suggested to positively recite the relationship between the sensor and the housing and to positively recite how the heart rate is detection.
Claim 1, line 8 recites “a communication module configured to transmit the sensor data in the modulated signal to a mobile computing device.” It is unclear if this mobile computing device is being functionally or positively recited.  Similar issues exist in claims 8-15 where the mobile computing device is used to perform functions.
Claim 10, line 3 recites the terms “the first signal (r1)” and “the second signal (r2)” it is unclear if these are the same or different signals than those referred to in claim 9, line 6.  It is suggested to include the (r1) and (r2) designation in claim 9 instead of or in addition to claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bart (US 2009/0105548).
Regarding claim 1, as best the claim can be understood Bart discloses a wearable heart rate monitoring device comprising (e.g. device as shown in Figure 3):
a sensor operable to collect sensor data (e.g. sensor as shown in Figure 3, wherein the sensor can collect heart rate data; Page 2, Paragraph 27); 
a modulator operable to generate a modulated signal that includes the sensor data (e.g. transfer of data through natively handled format/protocol that is stored in the media player; Page 2, Paragraph 32); 
a housing configured to engage a body feature or surface of a user in a manner that allows for heart rate detection (e.g. in-ear earbud headphone which includes microphone which is a sensor for determining heart rate as shown in Figure 3); and 
a communication module configured to transmit the sensor data in the modulated signal to a mobile computing device using a wired connection that is power-limited (e.g. headphone cord as shown in Figure 3 that transfers both audio and data to digital device, wherein the wired connection which is necessarily power-limited).
Regarding claims 3-4, Bart additionally discloses a power-limited wired connection that includes a headphone line or microphone line that connects the wearable heart rate monitoring device to the mobile computing device (e.g. headphone cord as shown in Figure 3 which carries both audio and data).
Regarding claim 5, Bart additionally discloses a wearable heart rate monitoring device is an in-ear heart rate monitoring headphone (e.g. as shown in Figure 3).
Regarding claim 8, Bart additionally discloses a mobile computing device that is configured to demodulate the modulated signal in order to extract the sensor data and output the sensor data to a user (e.g. demodulating data into a readily accessible format; Pages 2-3, Paragraph 32)..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bart.
Regarding claim 7, Bart discloses the claimed invention except the express mention of a power-limited wired connection that is configured to operate a power below about 1mW.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the headphone wire as taught by Bart with the claimed power-limited wire, because Applicant has not disclosed that the  power specifications provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the headphone wire as taught by Bart, because it provides a similar headphone wire and since it appears to be an arbitrary design consideration which fails to patentably distinguish over the prior art.  Therefore, it would have been an obvious matter of design choice to modify Bart to obtain the invention as specified in the claims.

Allowable Subject Matter
As best the claims can currently be understood, claims 2 6, and 9-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bae (US 2004/0225207); LeBoeuf (USPN 9,750,462); Prest (USPN 8,655,004); and Aumer (USPN 9,794,653) all disclose wired headphones with sensors for determining heart rate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda K Hulbert whose telephone number is (571)270-1912. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda K Hulbert/Primary Examiner, Art Unit 3792